SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1220
KA 08-00549
PRESENT: SCUDDER, P.J., CARNI, LINDLEY, SCONIERS, AND GREEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

MICHAEL DUGGER, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (MARY P. DAVISON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (SUSAN C.
AZZARELLI OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (William D.
Walsh, J.), rendered January 2, 2008. The judgment revoked
defendant’s sentence of probation and imposed a sentence of
imprisonment.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment revoking the
sentence of probation previously imposed upon his conviction of
attempted arson in the third degree (Penal Law §§ 110.00, 150.10 [1])
and imposing a sentence of imprisonment based upon his admission that
he violated the terms and conditions of his probation. Because the
sentence of imprisonment for the violation of probation was imposed
more than 30 days after the original sentence and defendant had not
previously filed a notice of appeal from the original judgment of
conviction, defendant may appeal only from the sentence of
imprisonment (see CPL 450.30 [3]; People v Johnson, 77 AD3d 1441; see
also People v Coble, 17 AD3d 1165, lv denied 5 NY3d 787). Thus, the
contentions of defendant with respect to the original judgment of
conviction, i.e., that County Court erred in delegating the
calculation of restitution to the Probation Department and in denying
him due process by refusing to conduct a restitution hearing, are not
properly before us. The sentence of imprisonment is not unduly harsh
or severe.




Entered:   November 18, 2011                       Patricia L. Morgan
                                                   Clerk of the Court